IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :          No. 2152 Disciplinary Docket No. 3
                Petitioner      :
                                :          No. 48 DB 2015
           v.                   :
                                :          Attorney Registration No. 61024
ROSEMARIA PLESH A/K/A ROSEMARIA :
MERANTE                         :          (Out of State)
                Respondent


                                        ORDER


PER CURIAM:


       AND NOW, this 20th day of October, 2015, on certification by the Disciplinary

Board that Rosemaria Plesh a/k/a Rosemaria Merante, who was suspended for a period

of three months, has filed a verified statement showing compliance with the Order of

Suspension and Pa.R.D.E. 217, and there being no other outstanding order of

suspension or disbarment, Rosemaria Plesh a/k/a Rosemaria Merante is reinstated to

active status, effective immediately.